DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (10473803) in view of Hovland (2011/0149681).
With respect to claim 1, Tenghamn teaches a free-flooding, load-bearing frame (Fig 2: 22), wherein the free-flooding, load-bearing frame is suspended from a surface float (Col 13, lines 12-13, 37-38; Fig 11: 56) and comprises a low frequency (Col 2, lines 54-55) electro-acoustic projector (Col 16, lines 43-45); a power electronics system (Col 16, lines 45-49); a control-monitoring electronics system (Col 16, lines 33-35); and a pressure compensation system (Col 16, lines 64-65; Col 17, lines 1-4), wherein the low frequency electro-acoustic projector, the power electronics system, the control monitoring electronics system, and the pressure compensation system are at least partially within the free-flooding, load-bearing frame (Fig 14: 74 (80, 82, 78, 88 respectively)), wherein a tow-point of the marine vibrator is one or more of from a forward end of the surface float and from a forward end of the free-flooding, load-bearing frame (Fig 11, 62, 64).  However, it does not teach wherein said marine vibrator is negatively buoyant and wherein a submergence depth of the marine vibrator is controlled using one or more winches positioned in the surface float that suspends the marine vibrator.
Hovland teaches wherein said marine vibrator is negatively buoyant ([0023], lines 14-15) and wherein a submergence depth of the marine vibrator is controlled using one or more winches (Fig 2: 102) positioned in the surface float that suspends the marine vibrator ([0025], lines 1-3; Fig 2: 101).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tenghamn with the negative buoyancy of Hovland since negative buoyancy would allow the system to drift 
With respect to claim 2, Tenghamn teaches a plurality of the marine vibrators is arranged in a line array and suspended directly below the surface float (Fig 12: 10b) and towed by a survey vessel via a load-bearing, flexible umbilical (Fig 12) and comprising functionality to transmit one or more of electrical power (Col 3, lines 63-64), data (Col 3, lines 64-67), and compressed gas (Col 4, lines 4-5) to said line array and to receive data from said line array (Col 3, lines 64-67).
With respect to claim 3, Tenghamn teaches wherein a plurality of the marine vibrators is arranged in a line array (Fig 12: 10b).
With respect to claim 4, Tenghamn teaches the invention as discussed above.  However, it does not teach at least one winch and a load-bearing cable assembly are used to control a depth of the line array; said at least one winch positioned within an interior space of the surface float.
Hovland teaches at least one winch and a load-bearing cable assembly are used to control a depth of the line array ([0025], lines 1-3); said at least one winch positioned within an interior space of the surface float ([0025], lines 1-3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tenghamn with the winch system of Hovland since such a modification would have allowed for easy and accurate depth adjustment.
With respect to claim 5, Tenghamn teaches a plurality of the line arrays is positioned to form a planar or volumetric array towed beneath the water surface by a survey vessel (Fig 12; Fig 13).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn in view of Hovland, and further in view of McConnell (2015/0234072).
Tenghamn teaches the invention as discussed above.  However, it does not teach said free-flooding, load-bearing frame further comprises a source of local electrical power and high-pressure gas.
McConnell teaches free-flooding, load-bearing frame further comprises a source of local electrical power ([0045], lines 6-11) and high-pressure gas ([0033], lines 10-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hovland with the power and pressure components of McConnell since such a modification would have allowed for efficient, autonomous operation of the vibrator system.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn in view of Hovland, and further in view of Chelminsky (9535179).  
Tenghamn teaches the invention as discussed above.  However, it does not teach the marine vibrator has a fixed negative buoyancy.
Chelminsky teaches the marine vibrator has a fixed negative buoyancy (Col 26, lines 27-43).  ).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tenghamn with the negative buoyancy of 

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645